UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
ADA GONZALES,                             )
                                          )
               Plaintiff,                 )
                                          )
       v.                                 )                  Civil Action No. 07-0676 (PLF)
                                          )
ERIC H. HOLDER, JR., Attorney General,    )
                                    1
United States Department of Justice,      )
                                          )
               Defendant.                 )
__________________________________________)


                                     ORDER AND JUDGMENT

                Upon consideration of the arguments of the parties and the entire record herein, and

for the reasons given in the Opinion issued this same day, it is hereby

                ORDERED that defendant's motion for summary judgment is GRANTED; it is

                FURTHER ORDERED that JUDGMENT is entered for defendant; it is

                FURTHER ORDERED that this case is DISMISSED from the docket of this Court;

and it is

                FURTHER ORDERED that this Order and Judgment shall constitute a FINAL

JUDGMENT in this case. This is a final appealable order. See FED . R. APP . P. 4(a).

                SO ORDERED.

                                                     /s/____________________________
                                                     PAUL L. FRIEDMAN
                                                     United States District Judge
DATE: September 22, 2009

            1
                The complaint named Alberto Gonzales, former Attorney General, as the
 defendant in this case. The Court now substitutes Eric H. Holder, Jr., the current Attorney
 General, pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.